DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
Acknowledgment
Claims 1, 9-10 are amended and filed on 5/16/2022.  
Claim 2 is canceled 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lum et al. (US. 20020042594A1) (“Lum”, the embodiment of Fig. 7b).
Re claim 5, Lum discloses a hand-held device (Fig. 1, Fig. 7b, abstract, Fig. 10) for inserting a needle (150) into a non-homogeneous material, including a blood vessel (¶0008), the hand- held device comprising a casing (180) capable to be hand-held by an operator (Fig. 7b), and a shaft (177 to 152) extending along a longitudinal axis (axis of 150) and carrying at a distal end thereof the needle (Fig. 7b), the shaft being fitted in the casing (Fig. 7b) and being coupled to the casing to move as a single piece therewith along the longitudinal axis (¶0036, Fig. 7b), wherein the hand-held device further comprises: an actuating unit for actively moving the shaft (181, 176a, 176b) relative to the casing in either direction along the longitudinal axis (¶0036); a sensor unit (104) arranged to provide signals indicative of at least one physical characteristic of the non-homogeneous material wherein a needle tip has to be inserted (¶0040); and a control unit (108) operatively connected to said actuating unit and said sensor unit and configured to determine, based on the signals received from said sensor unit, whether the needle tip has reached a target position (Fig. 10) and to operate said actuating unit to move the shaft (¶0040), and hence the needle, relative to the casing (¶0040).
Re claim 6, Lum discloses wherein said actuating unit comprises a motorized linear mechanism (181, 176a, 176b, ¶0036) configured to move the shaft to and fro along the longitudinal axis (¶0036) under control of said control unit to keep the needle tip in the target position (¶0040, Fig. 10), automatically compensating for any forward or backward motion of the casing produced by the operator relative to said non-homogeneous material (¶0040).
Re claim 7, Lum discloses wherein said motorized linear mechanism (181 is moved by the motor similar to 172, in Fig. 7a, ¶0035) includes an electric motor (¶0035) and a motion conversion mechanism (181) arranged to convert a rotary motion produced by the electric motor into a translational motion of the shaft along the longitudinal axis (¶0035-¶0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lum et al. (US. 20020042594A1) (“Lum” the embodiment of Fig. 7b) in view of Miller (US. 20050148940A1).
Re claim 1, Lum discloses a hand-held device (Fig. 1 and the drive system is in Fig. 7b, and the controller work base on Fig. 10) for inserting a needle (150) into a non-homogeneous material (abstract), including a blood vessel (¶0040), the hand-held device comprising: a casing (180, Fig. 7b, ¶0036) capable to be hand-held by an operator (the operator is capable of holding the case); a shaft (shaft extended from 162 to 177, Fig. 7b) extending along a longitudinal axis (axis of the needle 150) and carrying at a distal end (end of 152) thereof the needle (Fig. 7b), the shaft being fitted in the casing (Fig. 7b) and being coupled to the casing to move as a single piece therewith along the longitudinal axis (as 181 do not hit 177, they are coupled as a single piece, Fig.7a); a decoupling unit for decoupling the shaft (driver 106 Fig. 1, 176a,175B, 181 in Fig. 7a) from the casing so that the shaft is movable relative to the casing along the longitudinal axis (¶0036, ¶0040); a sensor unit (impedance sensor 104, Fig.1) arranged to provide signals indicative of at least one physical characteristic (impedance sensor) of the non-homogeneous material wherein a needle tip (tip of the needle) has to be inserted (abstract, ¶0040); and a control unit (108, Fig 1, Fig. 10) operatively connected to said decoupling unit and (Fig.1, ¶0040) said sensor unit and configured to determine, based on the signals received from said sensor unit, whether the needle tip has reached a target position (¶0040) and to operate said decoupling unit to decouple the shaft and the needle from the casing (¶0040), but it fails to disclose wherein said decoupling unit is configured to selectively clamp the shaft to couple the shaft to the casing or unclamp the shaft to allow the shaft to move relative to the casing along the longitudinal axis.
However, Miller discloses a hand-held device (Fig. 9a-11) comprising: a casing (10 including 60, 63, 22) and wherein said decoupling unit (67, 65, and 66) is configured to selectively clamp the shaft (61, 40) to couple it to the casing or unclamp the shaft to allow it to move relative to the casing along the longitudinal axis (¶0076).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoupling unit of Lum so that said decoupling unit is configured to selectively clamp the shaft to couple the shaft to the casing or unclamp the shaft to allow the shaft to move relative to the casing along the longitudinal axis as taught by Miller for the purpose of using an art recognized mechanism to control forward and backward motion and limit the depth of the penetration depth (Miller, abstract, ¶0008, wherein the decoupling unit and/or drive of Lum is replaced with the clutch system and drive of Miller).
Re claim 3, Lum fails to disclose wherein said decoupling unit comprises an electrical clutch operable between an engaged position, in which said electrical clutch clamps the shaft, so that the shaft is coupled to the casing, and a non-engaged position, in which said electrical clutch unclamps the shaft, thereby allowing the shaft to move relative to the casing.
However, Miller discloses a hand-held device (Fig. 9a-11) comprising: a casing (10 including 60, 63, 22) and wherein said decoupling unit (67, 65, and 66) comprises an electrical clutch (62, 61, ¶0074) operable between an engaged position (Fig. 9b), in which said electrical clutch clamps the shaft, so that the shaft is coupled to the casing (Fig. 9a, ¶0029), and a non-engaged position (Fig. 9c, ¶0030), in which said electrical clutch unclamps the shaft, thereby allowing the shaft to move relative to the casing (¶0076).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoupling unit of Lum so that said decoupling unit comprises an electrical clutch operable between an engaged position, in which said electrical clutch clamps the shaft, so that the shaft is coupled to the casing, and a non-engaged position, in which said electrical clutch unclamps the shaft, thereby allowing the shaft to move relative to the casing as taught by Miller for the purpose of using an art recognized mechanisms to control forward and backward motion and limit the depth of the penetration depth (Miller, abstract, ¶0008, wherein the decoupling unit and/or drive of Lum is – this seems to be incomplete
Re claim 11, Lum discloses wherein said sensor unit is configured to sense an acoustic or near-acoustic signal of the needle or an electrical impedance between the needle tip and the shaft (impedance, ¶0040, Fig. 10).
Claim(s) 1, 3, 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lum et al. (US. 20020042594A1) (“Lum”, the embodiment of Fig. 9) in view of Miller (US. 20050148940A1).
Re claim 1, Lum discloses a hand-held device (Fig. 1 and the drive system is in Fig. 9, and the controller work base on Fig. 10) for inserting a needle (150) into a non-homogeneous material (abstract), including a blood vessel (¶0040), the hand-held device comprising: a casing (187b, Fig. 9, ¶0038) capable to be hand-held by an operator (the operator is capable of holding the case); a shaft (shaft extended from 186, Fig. 9) extending along a longitudinal axis (axis of the needle 150) and carrying at a distal end (end of 186) thereof the needle (Fig. 9), the shaft being fitted in the casing (Fig. 9) and being coupled to the casing to move as a single piece therewith along the longitudinal axis (Fig. 9, they are coupled as a single piece); a decoupling unit for decoupling the shaft (196, 190, 194, 187a, Fig. 9) from the casing so that the shaft is movable relative to the casing along the longitudinal axis (¶0038); a sensor unit (impedance sensor 104, Fig.1) arranged to provide signals indicative of at least one physical characteristic (impedance sensor) of the non-homogeneous material wherein a needle tip (tip of the needle) has to be inserted (abstract, ¶0040); and a control unit (108, Fig 1, Fig. 10) operatively connected to said decoupling unit and (Fig.1, ¶0040) said sensor unit and configured to determine, based on the signals received from said sensor unit, whether the needle tip has reached a target position (¶0040) and to operate said decoupling unit to decouple the shaft and the needle from the casing (¶0040), but it fails to disclose wherein said decoupling unit is configured to selectively clamp the shaft to couple the shaft to the casing or unclamp the shaft to allow the shaft to move relative to the casing along the longitudinal axis.
However, Miller discloses a hand-held device (Fig. 9a-11) the device comprising: a casing (10 including 60, 63, 22) and wherein said decoupling unit (67, 65, and 66) is configured to selectively clamp the shaft (61, 40) to couple it to the casing or unclamp the shaft to allow it to move relative to the casing along the longitudinal axis (¶0076).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoupling unit of Lum so that said decoupling unit is configured to selectively clamp the shaft to couple the shaft to the casing or unclamp the shaft to allow the shaft to move relative to the casing along the longitudinal axis as taught by Miller for the purpose of using an art recognized mechanism to control forward and backward motion and limit the depth of the penetration depth (Miller, abstract, ¶0008, wherein the decoupling unit and/or drive of Lum is replaced with the clutch system and drive of Miller).
 Re claim 3, Lum fails to disclose wherein said decoupling unit comprises an electrical clutch operable between an engaged position, in which said electrical clutch clamps the shaft, so that the shaft is coupled to the casing, and a non-engaged position, in which said electrical clutch unclamps the shaft, thereby allowing the shaft to move relative to the casing.
However, Miller discloses a hand-held device (Fig. 9a-11) the device comprising: a casing (10 including 60, 63, 22) and wherein said decoupling unit (67, 65, and 66) comprises an electrical clutch (62, 61, ¶0074) operable between an engaged position (Fig. 9b), in which said electrical clutch clamps the shaft, so that the shaft is coupled to the casing (Fig. 9a, ¶0029), and a non-engaged position (Fig. 9c, ¶0030), in which said electrical clutch unclamps the shaft, thereby allowing the shaft to move relative to the casing (¶0076).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoupling unit of Lum so that said decoupling unit comprises an electrical clutch operable between an engaged position, in which said electrical clutch clamps the shaft, so that the shaft is coupled to the casing, and a non-engaged position, in which said electrical clutch unclamps the shaft, thereby allowing the shaft to move relative to the casing as taught by Miller for the purpose of using an art recognized mechanisms to control forward and backward motion and limit the depth of the penetration depth (Miller, abstract, ¶0008, wherein the decoupling unit and/or drive of Lum is modified with one of Miller).
Re claim 4, Lum discloses wherein said decoupling unit comprises a pressurized container of tubular shape (196, 192 and 187a mounted to the case 187b) so as to move as a single piece with the casing and defining a central passage (Fig. 9, passage in 187a) through which the shaft (186) extends, whereby said container, when pressurized, clamps the shaft (push the shaft 186) inside the passage and, when deflated (¶0038), does not clamp the shaft thereby allowing the shaft to move relative to the container (¶0038, as deflated it stop), but it fails to disclose the pressurized container is mounted in the casing
However, Miller discloses a hand-held device (Fig. 9a-11) the device comprising a casing (10 including 60, 63, 22) and wherein said decoupling unit (67, 65, and 66) is configured to selectively clamp the shaft (61, 40) to couple it to the casing or unclamp the shaft to allow it to move relative to the casing along the longitudinal axis (¶0076) and wherein the driver (20 includes container 21) can be a battery and motor, a spring or a compressed gas (¶0008, ¶0056) mounted in the casing (10).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressurized container of Lum so that pressurized container is mounted in the casing as taught by Miller for the purpose of using an art recognized mechanism to control forward and backward motion and limit the depth of the penetration depth (Miller, abstract, ¶0056, wherein the decoupling unit and/or drive of Lum is replaced with the clutch system and drive with a container which can be a compressed gas container mounting in the casing of Miller).

Re claim 11, Lum discloses wherein said sensor unit is configured to sense an acoustic or near-acoustic signal of the needle or an electrical impedance between the needle tip and the shaft (impedance, ¶0040, Fig. 10).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lum et al. (US. 20020042594A1) (“Lum”) in view of Miller (US. 20050148940A1) and further in view of Zadini et al. (US. 5,411,486) (“Zadini”).
Re claim 8, Lum fails to disclose a catheter mounted around the needle and an operating handle movable relative to the casing in a direction parallel to the longitudinal axis to cause insertion of the catheter into said non-homogeneous material.
However, Miller discloses a hand-held device (Fig. 9a-11) the device comprising: a casing (10 including 60, 63, 22) and wherein the device includes a catheter (¶0061).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified device of Lum to include a catheter as taught by Miller for the purpose of using a desired needle set for tissue penetration (Miller, abstract, ¶0060).
 The modified Lum in view of Miller fails to disclose that the catheter is mounted around the needle and an operating handle movable relative to the casing in a direction parallel to the longitudinal axis to cause insertion of the catheter into said non-homogeneous material.
However, Zadini discloses a hand-held device (Fig. 1) the device comprising: a casing (510) and wherein the device includes a catheter (540) catheter is mounted around the needle (542) and an operating handle (505, Fig. 1, Fig. 3) movable relative to the casing in a direction parallel to the longitudinal axis to cause insertion of the catheter into said non-homogeneous material (Fig. 1, Fig. 3, Col. 1, lines 45-54).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified device of Lum in view of Miller so that  catheter is mounted around the needle and an operating handle movable relative to the casing in a direction parallel to the longitudinal axis to cause insertion of the catheter into said non-homogeneous material as taught by Zadini for the purpose of using an automatic desired needle and catheter for tissue penetration and guard the needle (Zadini, abstract).
Re claim 9, Lum discloses wherein said actuating unit is arranged to cause the shaft to move relative to the casing (¶0040 of Lum), when the needle tip has reached said target position (¶0040), but Lum/Miller fail to disclose the operating handle is moved relative to the casing to insert the catheter into said non-homogeneous material, in a direction opposite to a direction of movement of the operating handle to withdraw the needle from said non-homogeneous material.
However, Zadini discloses a hand-held device (Fig. 1) the device comprising: a casing (510) and wherein the device includes a catheter (540) catheter is mounted around the needle (542) and an operating handle (505, Fig. 1, Fig. 3) movable relative to the casing in a direction parallel to the longitudinal axis to cause insertion of the catheter into said non-homogeneous material (Fig. 1, Fig. 3, Col. 1, lines 45-54) and the operating handle (505) is moved relative to the casing to insert the catheter into said non-homogeneous material (Fig. 3), in a direction opposite to a direction of movement of the operating handle to withdraw the needle from said non-homogeneous material (Fig. 3).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified device of Lum in view of Miller so that  the operating handle is moved relative to the casing to insert the catheter into said non-homogeneous material, in a direction opposite to a direction of movement of the operating handle to withdraw the needle from said non-homogeneous material as taught by Zadini for the purpose of using an automatic desired needle and catheter for tissue penetration and guard the needle (Zadini, abstract).
Re claim 10, Lum in view of Miller fails to disclose a support member configured to support the hand-held device on said non-homogeneous material and slidably mounted relative to the casing in the direction parallel to the longitudinal axis, and a clutch member switchable between a first position, wherein said clutch member allows the casing to slide freely relative to the support member, and a second position, wherein said clutch member couples the casing to the support member preventing relative movement of the casing with respect to the support member.
However, Zadini discloses a hand-held device (Fig. 7 the device comprising: a casing (1015) and wherein a support member configured to support the hand-held device (1050) on said non-homogeneous material and slidably mounted relative to the casing (Fig. 7) in a direction parallel to the longitudinal axis  (Fig. 7), and a clutch member switchable (1090) between a first position, wherein said clutch member allows the casing (trigger is released, Col. 7, lines 20-40, Fig. 16) to slide freely relative to the support member (Col. 7, lines 20-40), and a second position, wherein said clutch member couples the casing (the trigger is engaged with the casing Col. 7, lines 20-40, Fig.13 ) to the support member preventing relative movement of the casing (Fig.13) with respect to the support member (Fig.13).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified device of Lum in view of Miller to include a support member so that the device is further comprising  a support member configured to support the hand-held device on said non-homogeneous material and slidably mounted relative to the casing in the direction parallel to the longitudinal axis, and a clutch member switchable between a first position, wherein said clutch member allows the casing to slide freely relative to the support member, and a second position, wherein said clutch member couples the casing to the support member preventing relative movement of the casing with respect to the support member as taught by Zadini for the purpose of using an automatic desired needle and catheter for tissue penetration and guard the needle (Zadini, abstract, Fig. 23).
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
The applicant argues on page 6 with respect to claim 1 that the applied art Lum fails to disclose a hand held device for inserting the needle into a non-homogeneous material including a blood vessel. This is found not persuasive as Lum discloses in ¶0040 the injecting the needle into the skin and vessel which are non-homogeneous tissue (each individually and/or combine together). 
Also, the applicant argues with regards to limitation of  previously claim 2 that added to claim 1 that  Lum fails to disclose how the decoupling unit is working to clamp /unclamp the shaft to the casing. This is found not persuasive as the Miller disclose the decoupling unit (65, 66, 67, Fig. 9a-11) that selectively clamp/unclamp the shaft to the casing (¶0076). Note: the applicant is asked to further define the decoupling unit structurally.
The applicant argues on page 7 with regards to claim 5 including recitations similar to Feature B of the amended claim and “a non-homogeneous material” as the feature B is indicated in page 6, but it  is unclear what “above additional characteristics” as recited in claim 1 are being referred to as Feature A and Feature B.  However, if the applicant is referring to newly added limitation to claim 1 by feature “above additional characteristic”, then it is newly rejected and the applicant is asked to refer to the newly applied rejection above. Also, the argument with regards to the limitation “a manual actuation, in which the needle insertion can automatically be stopped at any depth” is not persuasive as this limitation is not claimed.
The arguments on page 7 with regards to Miller and Zadini and with regards to the limitation of  Feature A and Feature B is not clear argument as the Feature A and Feature B and the unknown referred limitation “above additional characteristics”. However, if the applicant is referring to newly added limitation to claim 1 by feature “above additional characteristic”, then it is newly rejected and the applicant is asked to see the newly applied rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                               
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783